Citation Nr: 9925927	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-41 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of right wrist fusion, 
claimed as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1996 rating decision of the Regional Office 
(RO) in Houston, Texas which determined that the claim of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the right 
wrist and pain in the right thumb due to treatment provided 
at the Department of Veterans Affairs Medical Center (VAMC) 
in Houston, Texas from 1969 to 1971 was not well grounded.

The case was previously before the Board in September 1998 at 
which time it was remanded for additional evidentiary 
development.  The directives requested in that remand have 
been satisfied and the case is now ready for appellate 
review.


FINDING OF FACT

Additional disability of the right thumb and wrist which 
occurred following a VA treatment received from 1969 to 1971 
was merely coincident with that treatment, was the 
continuance or natural progress of the disease for which the 
VA medical treatment was authorized or was the necessary 
consequence of that treatment.


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of surgeries to the right wrist performed 
at a VAMC in 1969 and 1970 are not warranted.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.

Applicable Law and Regulations -Well-groundedness

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In general, in order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury due to VA medical examination or treatment (lay or 
medical evidence); and of a nexus between the VA medical 
treatment and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims, as follows:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, No. 98-664 (U.S. 
Vet. App. July 7, 1999). 

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Applicable Law and Regulations - 38 U.S.C.A. § 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

Following the Brown decision, 38 U.S.C.A. § 1151 was revised 
to provide that where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. § 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision. Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith." 
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
§ 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. §§ 3.361, 23.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-7 (1998) (to be 
codified at 38 C.F.R. §§ 3.361 - 3.363).  However, these 
amendments apply only to claims filed on or after the 
effective date of the statute, October 1, 1997.  Since the 
veteran's appeal was pending prior to that date, it continues 
to be subject to review under the prior statutory language 
and interpretation.  VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

Factual Background

The veteran filed his original claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 in 
October 1995, claiming a disability of the right wrist and 
hand.  At that time he reported that in approximately 
February 1969 he was admitted to the VAMC in Houston, Texas 
for treatment of chronic alcoholism.  The veteran indicated 
that approximately three months following admission, he 
complained of right wrist pain.  X-ray films were taken and 
revealed a fractured or crushed navicular. He reported that 
subsequently he underwent two surgeries which were 
unsuccessful.  The veteran stated that he underwent a third 
surgery which was successful, but that the surgery resulted 
in loss of use of the right wrist and pain in the thumb, 
which was far worse than the intermittent pain which had 
existed before the surgery.

The record reflects that the RO contacted the VAMC in 
Houston, Texas in November 1995 in order to obtain any 
pertinent medical evidence dated from 1969 to 1971.  In 
February 1996, correspondence was received from the acting 
chief of the Medical Administration Service (MAS) of the VAMC 
in Houston, Texas indicating that no such information 
pertaining to the veteran could be located.  By rating action 
of April 1996, the RO determined that the claim of 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of right wrist fusion was 
not well grounded and the claim was denied.

In July 1996, two lay statements were received which were 
authored by individuals who worked at the VAMC in Houston, 
Texas during all or some portion of the veteran's 
hospitalization from 1969 to 1971 and who attested as to the 
fact that three wrist surgeries were performed on the veteran 
during that time.  Also submitted for the record was a 
private medical statement dated in June 1996 authored by Dr. 
W. in which he stated that he had examined the veteran in 
June 1996, at which time there was no motion in the veteran's 
right wrist as a result of an injury and surgery to the right 
wrist.  Chronic pain in the right thumb was also noted.  Dr. 
W. indicated that it was clear that the veteran had sustained 
permanent damage to the wrist.  

In 1997, medical records dated from 1969 to 1971 were again 
requested.  That request yielded evidence including a VA Form 
10-7132, "Patient or Member Status Change" which reflected 
that the veteran was hospitalized for 850 days at the VAMC in 
Houston, Texas, until he was discharged in July 1971.  The 
available medical records reflected that the veteran was 
accepted as an inpatient by the VAMC in Houston, Texas in an 
alcoholic treatment program in March 1969.  There was no 
mention of problems of the right hand or wrist or of 
surgeries in that area in those records.

In July 1997, the veteran provided testimony at a hearing 
held at the RO.  He testified that he had been hospitalized 
at a VAMC for alcohol treatment from March 1969 until 1971.  
He stated that three to four months into his hospitalization. 
he underwent an examination, at which time he reported 
problems with wrist pain and that an examination and X-ray 
films revealed a crushed or fractured right navicular.  The 
veteran testified he sustained a wrist injury during service.  
He stated that he underwent the first surgical procedure on 
his wrist in June or July 1969 and that several months later 
he was informed that the wrist was not healing and that a 
second surgical procedure would be required.  He testified 
that the second surgery took place in approximately January 
1970 following which he was informed that the surgery was 
unsuccessful and that he had two choices, either to wear a 
brace or frame on the wrist or to undergo wrist fusion.  He 
testified that he underwent wrist fusion in the summer of 
1970 following which he was in a cast for several months.  He 
stated that after the cast was taken off and 6-8 months after 
the surgery, he was told that the wrist was showing signs of 
healing.  He indicated that after the hospitalization he was 
employed as a junior draftsman and that he never received any 
further treatment on his wrist.

At the hearing additional evidence was provided consisting of 
statements from several sources.  The veteran's two daughters 
and one son-in-law provided statements attesting that the 
veteran underwent three surgical procedures of the right 
wrist, the third of which was successful but which left the 
wrist completely immobile.  Also received was a lay statement 
from a supervisor of the veteran in which he stated that the 
veteran's employment level was considerably below his 
educational and experience level due to his physical 
disability resulting from surgery performed on the right 
wrist at a VAMC.  The veteran's supervisor explained that the 
veteran's disability precluded his being employed in any 
engineering capacity which required manual dexterity in both 
hands and arms.  The evidence also included lay statements 
from two individuals who had been employed at the VAMC in 
Houston, Texas during the veteran's hospitalization from 1969 
to 1971.  These individuals explained the third surgical 
procedure was successful in that it allowed limited use of 
the hand, but that the wrist was permanently frozen in a 
fixed position.

Pursuant to requests for any available medical evidence made 
in July 1997 and in February 1998, the RO was informed in 
correspondence dated in April 1998 from the acting chief, IRM 
of the VAMC in Houston, Texas that the veteran's perpetual 
medical record was located, which included evidence dated 
from 1969 to 1971.  The evidence included a surgical report 
dated on July 28, 1969 which reflected that the veteran 
underwent a bone graft to the right navicular bone due to 
non-union.  It was noted that the veteran tolerated the 
procedure well.  A record dated on April 9, 1970 showed that 
the veteran underwent an excision of the right radial styloid 
due to radial navicular arthritis.  The evidence also 
reflects that the veteran underwent an Abbott wrist fusion 
performed with a bone graft in August 1970.  A hospital 
summary which showed that he was discharged on July 3, 1971 
indicated that while the veteran was on the vocational 
rehabilitation ward he had multiple orthopedic surgical 
procedures performed on his right wrist due to pain.  It was 
noted that he finally had an Abbott's fusion of the right 
wrist with good results and that he had found employment as 
an engineer.  A diagnosis of traumatic arthritis of the 
radionavicular joint of the right wrist was made.

The April 1998 correspondence reflected that the medical 
records dated from 1969 to 1971 which were located had been 
obtained by the VAMC in Houston, Texas through the National 
Archives and Records Administration Federal Records Center. 
It was indicated that no further records had been located and 
that the accession numbers needed to retrieve the records 
were no longer available.

In an April 1998 rating action/Supplemental Statement of the 
Case, the RO denied the claim.  The case came before the 
Board in September 1998, at which time it was remanded for 
additional evidentiary development.  

Pursuant to instructions contained in the Board's September 
1998 remand, the veteran underwent a VA orthopedic 
examination in January 1999.  The examiner indicated that the 
claims file and remand were available and reviewed.  The 
veteran's medical history revealed that he was 73 years and 
that he served on active duty in the infantry from 1943 to 
1946.  It was noted that he was a lawyer and an engineer and 
that he had recently retired.  The medical history revealed 
that he was shot in 1945 during service in the region of the 
right wrist somewhere, but received no specific treatment at 
that time.  He continued to get off and on pain, but he was 
medicating this with alcohol.  The history showed that in 
early 1969, he went to get treatment for alcoholism at a 
VAMC, and that during the course of this hospitalization, X-
rays were taken of his wrist and he was told that he had a 
scaphoid fracture.  Thereafter, he while hospitalized at the 
VAMC he underwent open reduction/internal fixation with bone 
grafting.  Following this, due to nonunion, the scaphoid was 
removed in a second operation performed three to four months 
later.  Finally, in 1970 he underwent wrist fusion.  

The history indicated that since 1970, the veteran complained 
of continued pain at the base of the thumb on the right side 
and occasional pain in the wrist.  It was also noted that the 
veteran was right-handed.  The medical history also revealed 
that in approximately 1997, a diagnosis of ALS was made and 
that the veteran has been basically unable to function with 
motor strength and some reduced sensation in his right upper 
extremity due to that diagnosis.  It was noted that he was in 
a wheelchair and received complete care by his wife and 
family and that he could not use the right hand at the time 
of the examination.  The history indicated that prior to his 
diagnosis of ALS, the veteran was using his right hand and 
had a great deal of pain in the thumb.

Physical examination revealed a 12 cm well healed, midline 
incision over the dorsum of the wrist for the fusion.  The 
fusion was in 0 degrees of radial and ulnar deviation and 10 
degrees of dorsiflexion.  His metacarpal phalangeal joints 
were supple with the fingers, but his upper extremity is 
flaccid.  Pain with basilar grind test in the thumb was 
noted.  There was atrophy of the thenar muscle groups and of 
the interosseous muscles of the hand.  X-rays showed the 
fusion mass to be solid, healed, and in satisfactory 
position.  There was severe degenerative arthritis at the 
carpal metacarpal (CMC) joint and at the basilar joint of the 
thumb.  Diagnoses of wrist fusion in satisfactory position of 
the right wrist and severe arthritic changes of the basilar 
joint of the thumb and CMC joint were made. 

The examiner was asked to review the remand and answer 
several questions pertaining to the veteran.  The first 
question asked was whether the veteran had incurred any 
additional chronic disability as a loss of use of his right 
wrist and pain of the right thumb following the VA treatment 
in 1969-1970.  The examiner opined that he suspected that the 
veteran had degenerative arthritis at the base of the thumb 
at the time of his wrist fusion, but that based on the amount 
of pain that he was having in his wrist, this went undetected 
and was thought of as merely pain that came from the wrist.  
The examiner noted that after the wrist was fused, the 
veteran then experienced purely the pain at the base of the 
thumb.  The examiner opined that he did not believe that the 
surgery was bad, or that there was any neglect in any way, 
but explained that there were more arthritic changes than was 
appreciated prior to the surgery and the fusion at the base 
of the thumb was not carried out and therefore, the veteran 
knew where the pain was coming from at that point and has 
continued to have pain since that time.

The examiner also opined that the veteran had severe 
arthritic change in his wrist and at the base of the thumb at 
the time of his wrist fusion in 1969/1970.  He indicated that 
it was unknown how much pain was coming from the thumb and 
how much was coming from the wrist and it was assumed that 
all of his pain was coming from the wrist.  The examiner 
explained that therefore, when the wrist fusion was done, it 
took away the wrist arthritic pain component, but the thumb 
pain and arthritis were still there and that therefore, the 
veteran then could localize the pain very accurately to the 
base of his thumb.  He noted that certainly the veteran 
continued to have pain at the base of his thumb.  The 
examiner further opined that the medical treatment did not 
actually cause this, but that it may have been unrecognized 
or it, quite possibly, was unknown how much pain the veteran 
would have at the base of the thumb.  The examiner also added 
that certainly over the course of the last 18 years, the 
arthritic changes had probably progressed.  

The examiner also opined that the veteran's claimed 
disability was not due to carelessness, negligence, lack of 
proper skill or error in judgment on the part of the VA.  He 
explained that typically, when one goes to do surgery about 
the wrist and hand, one would not fuse the base of the thumb 
initially; one would consider going along with the wrist 
fusion and seeing how much pain was left at the base of the 
thumb based on function and further surgery could be done at 
a later date.  The examiner indicated that typically, one 
does not attempt to do all those fusions at the same time and 
that were he in 1998, doing that surgery today, he would do 
exactly what was done at the VAMC in Houston, Texas, in 1970.  

Analysis

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed two years before 
October 1997, the provisions of 38 U.S.C.A. § 1151 in effect 
from October 1, 1997 forward are inapplicable to the claim.

Well groundedness of the claim

The veteran contends that a disability manifested by loss of 
use of the right wrist and pain in the right thumb resulted 
from VA medical treatment provided from 1969 to 1971.  As 
discussed above, in order for a claim under 38 U.S.C.A. 
§ 1151 to be well grounded.  Three elements must be 
satisfied: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 383 
(1999).  

With respect to the first prong of the Jones well 
groundedness test, the medical evidence of record must 
establish that the veteran has a diagnosis of the currently 
claimed disability.  The matter of whether or not the veteran 
currently has a disability of the right wrist and thumb was 
specifically addressed upon VA examination conducted in 1999, 
at which time severe arthritic changes in the wrist joint 
were shown.  Accordingly, the veteran has met the first 
requirement for the submission of a well grounded claim, the 
presentation of a medical diagnosis of the currently claimed 
disability.

The evidence also clearly establishes that the veteran was 
hospitalized at the VAMC in Houston, Texas from 1969 to 1971, 
during which time he underwent two unsuccessful surgeries on 
the wrist and finally a third surgical procedure entailing 
fusion and resulting the veteran's complaints of pain and 
immobility in that area thereafter.  The evidence reflects 
that prior to the surgery the veteran's only complaints and 
symptoms pertained to pain in the right wrist, but no 
immobility.  Accordingly, the veteran has met the second 
requirement for the submission of a well grounded claim, the 
presentation of medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of VA hospitalization.

The Board also finds that the record arguably includes 
evidence of a nexus between the veteran's currently claimed 
disability and treatment received at a VAMC from 1969 to 1971 
in the form of the June 1996 medical statement of Dr. W. in 
which he opined that upon examination the veteran 
demonstrated no motion in his right wrist as a result of an 
injury and of surgery to the wrist.

Discussion of the merits

Since the claim is well grounded, the Board must weigh the 
evidence pertaining to the claim.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The question which must be answered is whether the additional 
disability shown after the surgery performed by the VA in 
1970 was merely coincident with that treatment; was the 
continuance or natural progress of the disease for which the 
VA medical treatment was authorized; or was the necessary 
consequence (that is, the certain or near certain result) of 
the VA medical treatment.  38 C.F.R. § 3.358 (1996). 

The Board has carefully evaluated the June 1996 statement of 
Dr. W., the lay statements provided by individuals who were 
staff members at the VAMC in Houston, Texas from 1969 to 1971 
and who assisted in the care of the veteran during that time 
and the January 1999 findings and opinion of the VA examiner.  

The 1996 medical opinion of Dr. W. stated that the veteran 
had no motion of his wrist as a result of an injury and VA 
surgery performed on the wrist and indicated that the wrist 
damage was permanent.  In essence, the doctor's statement 
that the veteran had no motion of his wrist as a result of 
fusion surgery is a truism.  Dr. W. did not indicate that 
such lack of motion was not a necessary consequence of such 
treatment.  

The January 1997 lay statements which were provided by two 
individuals who were members of the staff of the VAMC in 
Houston, Texas in essence indicated that the 1970 wrist 
fusion was successful in that it allowed the veteran limited 
use of his had, but that it had resulted in the wrist being 
permanently frozen in a fixed position.  As with Dr. W.'s 
statement, there is no indication that this was not a 
necessary consequence of the surgery.  

In January 1999, the VA examiner opined that the VA medical 
treatment received from 1969 to 1971 did not actually cause 
the veteran's current disability, but that the treatment may 
have uncovered symptoms which had gone unrecognized until 
that time.  The VA examiner explained that he suspected that 
the veteran had degenerative arthritis at the base of the 
thumb at the time of his wrist fusion, but that based on the 
amount of pain that he was having in his wrist, this went 
undetected and it was thought of as merely pain that came 
from the wrist.  The examiner stated that after the wrist was 
fused, the veteran then experienced just the pain at the base 
of the thumb, indicating that there was more arthritic change 
than was appreciated prior to the surgery.  

The examiner also opined that over the course of the last 18 
years, the pre-existing arthritic change had probably 
progressed.  The Board notes that the examiner's opinion 
indicates that the additional disability shown after the 
fusion was coincident with or the continuance or natural 
progress of the condition for which the VA medical treatment 
was authorized.  

In summary, the VA examiner indicated that the VA treatment 
was not the cause of the veteran's current disability but 
rather indicated that, because the wrist surgery which was 
performed at the VAMC was successful, pre-existing pathology 
and pain in the area of the thumb was unmasked.  Under this 
view, the VA treatment did not cause the disability, but 
merely caused it to be noticed by the veteran.

Upon review of the evidence, the Board finds that the weight 
of the evidence which is against the claim preponderates.  
Specifically, the Board has determined that the January 1999 
opinion is dispositive, since it is the only medical opinion 
which squarely addresses the matters under consideration 
here.  In essence, that opinion stands for the proposition 
that any additional disability which was shown after the 1970 
wrist fusion surgery was merely the continuance or natural 
progress of the disease for which the VA medical treatment 
was authorized or was the necessary consequence (that is, the 
certain or near certain result) of such VA medical treatment.  
Accordingly, the claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of right wrist 
surgeries performed at a VAMC in 1969 and 1970 is denied.



ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of right wrist surgeries 
performed at a VAMC in 1969 and 1970 is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

